Opinion issued September 5, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00735-CR
                            ———————————
                     IN RE WILLIAM H. WARD, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, William H. Ward, has filed a pro se petition for writ of mandamus
requesting that we compel the trial court to rule on a “Motion to Vacate.”1

      We deny relator’s petition for writ of mandamus.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.


1
      The underlying case is cause no. 9508871, in the Harris County Criminal Court at
      Law No. 5, the Hon. Margaret Harris presiding.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2